In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00170-CR



        CLAYTON MARQUIS RICKS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CR01943




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Clayton Marquis Ricks appeals from his conviction of burglary of a habitation. The

clerk’s record was filed August 21, 2013, and the reporter’s record was filed November 8,

making the appellant’s brief due December 9. This deadline was extended twice by this Court

on appellant’s motion, resulting in the current due date of January 29, 2014. Appellant has now

filed a third motion to extend seeking an additional thirty-day extension of the briefing deadline.

       We have reviewed appellant’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order appellant’s counsel, Jason L. Horton, to file appellant’s brief with this Court on

or before February 19, 2014.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: February 4, 2014




                                                 2